— Proceeding pursuant to CPLR article 78 to review a determination by the Director of the Rockland Research Institute dated December 7, 1981, which terminated petitioner’s employment. By order dated August 1, 1983, this court remitted the matter to the Supreme Court, Rockland County, to hear and report on the issue *819of whether respondent Rockland Research Institute offered the petitioner a position in conformity with the grievance appeals board’s directive that she be permitted to work in an area other than the shop/shipping and receiving area pending the completion of renovations to that area (see Matter of Raboy v Kline, 96 AD2d 841). The Supreme Court, Rockland County (Gurahian, J.), has now complied. Determination confirmed and proceeding dismissed on the merits, with costs. We agree with Justice Gurahian’s determination that petitioner was offered a temporary position in accordance with the grievance appeals board’s directive. The evidence adduced at the hearing reveals that the petitioner was offered a temporary position at the business office pending the completion of renovations to the shop/shipping and receiving area. However, petitioner neither accepted the position nor returned to work. There was, therefore, substantial evidence to support respondent Rockland Research Institute’s determination that the petitioner was guilty of charge No. 2, i.e., that she went on “unauthorized leave”. Damiani, J. P., Thompson, Bracken and Rubin, JJ., concur.